GEATHERS, J.,
dissenting.
I respectfully dissent. In my opinion, the PCR court erred as a matter of law when it denied PCR.
“It is well established that the Due Process Clause of the Fourteenth Amendment prohibits the criminal prosecution of a defendant who is not competent to stand trial.” Medina v. California, 505 U.S. 437, 439, 112 S.Ct. 2572, 120 L.Ed.2d 353 (1992). “This right cannot be waived by a guilty plea. The test of competency to enter a plea is the same as required to stand trial.” Jeter v. State, 308 S.C. 230, 232, 417 S.E.2d 594, 595-96 (1992) (citation omitted). “This Court has held that to be competent to stand trial or continue trial, a defendant must have a rational, as well as factual, understanding of the proceedings against him and the ability to consult with his lawyer with a reasonable degree of rational understanding.” Hall v. Catoe, 360 S.C. 353, 359, 601 S.E.2d 335, 338 (2004) (quotation marks omitted).
Here, even without the Martin evaluation,17 the record before the PCR court demonstrated Ramirez lacked a rational *375and factual understanding of the proceedings against him and, thus, was not competent to stand trial. As the majority opinion explains, the Gedo report provided that Ramirez was born mentally retarded, his thought patterns were simplistic and vague, he was easily confused, his attention wandered at times, he was “clearly cognitively limited across the entire range of cognitive functioning,” and his “[j]udgement and insight appeared poor.” Additionally, Dr. Gedo opined Ramirez had difficulty understanding words, and intellectual testing revealed Ramirez’s IQ score was between 31 and 44, which indicates severe mental retardation in the DSM-IV.18
Importantly, Dr. Gedo concluded Ramirez’s intellectual functioning was equivalent to the functioning of a four to seven-year-old child, and the plea court noted Ramirez’s IQ was “as low as any [the court had] ever seen.”
Furthermore, as the majority explains, several aspects of the Dalai evaluation, which were primarily relied on to determine competency, are concerning as Dr. Dalai relied heavily on Ramirez’s self-reporting; did not consult school records, medical records, or family members; did not indicate whether any psychological testing was completed; and did not include Ramirez’s IQ score. By contrast, in the Gedo report, Dr. Gedo relied on psychological testing, Ramirez’s medical records, and interviews -with Ramirez’s family members in reaching the conclusion that Ramirez’s intellectual functioning was stunted and he had the mental capacity of a four to seven-year-old child.
*376Moreover, plea counsel admitted Ramirez appeared to lack a reasonable degree of rational understanding. See Bouchillon v. Collins, 907 F.2d 589, 597 (5th Cir.1990) (stating counsel has a duty to investigate his client’s mental status when he has reason to believe an investigation is warranted “because, where such a condition exists, the defendant’s attorney is the sole hope that it will be brought to the attention of the court”). In contrast to the defendants in Jeter and Lee,19 concrete evidence in the record demonstrates plea counsel did not think Ramirez operated as an adult with independent thought processes and functioning. Plea counsel clearly questioned Ramirez’s competency and questioned whether Ramirez understood what they were doing in court on the day of his pleas. He saw Ramirez as “very naive” and as a “child,” and admitted it would have been “prudent” to reevaluate Ramirez’s competency. Further, plea counsel readily acknowledged he was aware of Ramirez’s mental limitations and that after he received the Gedo report, he reviewed the DSM-IV and learned an IQ score of 31 to 44 meant Ramirez was severely mentally retarded. Plea counsel also admitted he reviewed Ramirez’s school district report indicating Ramirez “performed better” than only 1% of his peers.
Therefore, I would reverse. Cf. Carnes v. State, 275 S.C. 353, 354-55, 271 S.E.2d 121, 121-22 (1980) (reversing the PCR court’s grant of PCR based on a finding that the defendant was mentally incompetent to enter a plea of guilty and holding the record reflected the defendant was competent to enter his guilty plea; “We recognize our scope of review in post-conviction issues, however we are controlled here by State v. Lambert, 266 S.C. 574, 225 S.E.2d 340 (1976), which holds the test for mental competency to plead guilty is no more stringent than [the] test for competency to stand trial. It is whether the defendant has sufficient present ability to consult with his lawyer with a reasonable degree of rational understanding — and whether he has a rational as well as factual understanding of the proceedings against him.” (quotation marks omitted)). Unlike Carnes, the Lambert test is not met in the case sub judice. The record demonstrates Ramirez did not have sufficient present ability to consult with his lawyer *377with a reasonable degree of rational understanding or a rational and factual understanding of the proceedings against him. Moreover, as the majority noted, Ramirez has received inadequate representation throughout every stage of his legal proceedings. In my view, to affirm the PCR court’s decision simply perpetuates the injustice.

. Shortly after the PCR hearing, PCR counsel sought to admit the Martin evaluation. After a lengthy review of police reports; Ramirez’s *375statement to police; the Dalai evaluation and Gedo report; school records; psychological records and reports; pediatric medical records; and a psychiatric interview with Ramirez, Dr. Martin opined Ramirez was incompetent to stand trial at the time he entered the guilty plea. Dr. Martin stated, "In light of his history and current presentation, it remains unclear ... how [Ramirez] was ever found ‘competent to stand trial,’ to viably assist his attorney, and offer a guilty plea in 2008.”


. The DSM-IV is a manual of the standard classifications of mental disorders that mental health professionals use to make a mental health diagnosis. I further note that “severe mental retardation” is the term used in the DSM-IV, the DSM edition used by Dr. Gedo in the Gedo report. However, the fifth edition of the DSM has replaced the term "mental retardation" with "intellectual disability (intellectual developmental disorder).”


. Lee v. State, 396 S.C. 314, 721 S.E.2d 442 (Ct.App.2011).